Citation Nr: 1647994	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  12-27 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a rating in excess of 50 percent for sinusitis.

3.  Entitlement to a rating in excess of 30 percent for allergic rhinitis.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to a permanent and total evaluation (Dependents Educational Assistance).

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, D.M.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 and August 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010, and July 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The June 2010 rating decision, in part, denied service connection for sleep apnea.

The July 2015 rating decision continued a 50 percent rating for sinusitis, continued a 30 percent rating for allergic rhinitis, and denied entitlement to a permanent and total evaluation.

In June 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record. 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims ("Court") held that a total disability evaluation based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, in a July 2016 statement, the Veteran indicated that he could "no longer effectively work anymore" as a result of his service-connected disabilities.  As a result, the Board finds that a TDIU claim has been raised by the record.  

The Board additionally notes that in a September 2016 rating decision, the RO, in part, proposed to reduce the Veteran's disability rating for his service-connected sinusitis from a 50 percent evaluation to a noncompensable evaluation and proposed to reduce the Veteran's disability rating for his service-connected sinusitis from a 30 percent evaluation to a noncompensable evaluation.

The Board notes that the Veteran's claims which led to the proposed reductions, were claims for increased disability ratings for his service connected rhinitis and sinusitis disabilities.  

However, a proposal to reduce a rating is not a final rating decision, and as such cannot be appealed.  M21-1, pt. III, subpt.iv, ch.8, sec, B(2)(a); see also Shipley v. Shinseki, 24 Vet.App. 458, 462 (2011) (holding a valid notice of disagreement cannot be filed against a deferred rating decision.)  As a result, the Board does not yet have jurisdiction of the reduction claims.

The issues of entitlement to a permanent and total evaluation and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  On June 30, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine was requested.

2.  The Veteran is receiving maximum schedular rating for sinusitis under Diagnostic Code 6514.
 
3.  The Veteran is receiving maximum schedular rating for allergic rhinitis under Diagnostic Code 6522.

4.  There is at least an approximate balance of positive and negative evidence regarding whether the Veteran's sleep apnea disability is related to his service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2016).

2.  The criteria for a disability rating in excess of 50 percent for sinusitis have not been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6514 (2016).

3.  The criteria establishing an evaluation in excess of 30 percent for allergic rhinitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.14, 4.97, Diagnostic Code 6522 (2016).

4.  A sleep apnea disability is related to the Veteran's service and his service-connected sinusitis and allergic rhinitis disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Given the favorable disposition of the claim to grant the claim for service connection for sleep apnea, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Regarding the Veteran's claims for increased ratings for sinusitis and allergic rhinitis, the RO provided notice to the Veteran in an October 2009 letter, prior to the date of the issuance of the appealed July 2015 rating decision.  

The October 2009 letter explained what information and evidence was needed to substantiate a claim for increased ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, the Veteran was afforded a VA examination in July 2015.  The report of the July 2015 VA examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Thus, the Board finds that the July 2015 VA examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2016); Barr, 21 Vet. App. at 312.

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf as well as the Veteran's Board hearing testimony.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 





I.  Low Back

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran and his authorized representative indicated in the Veteran's June 2016 hearing that the Veteran wished to withdraw his appeal as to the issue of entitlement to a rating in excess of 40 percent for a service-connected lumbar spine disability.  The transcript of that hearing is on file.  Therefore, the Veteran has withdrawn his appeal as to this issue, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.

II.  Increased Ratings

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2016).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of sinusitis and allergic rhinitis.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Analysis

The Veteran's sinusitis disability is currently rated at a 50 percent disability evaluation under Diagnostic Code 6514.  38 C.F.R. §§ 4.20, 4.27 (2016).  

Sinusitis is rated under 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514, with Diagnostic Code 6510 applicable to chronic pansinusitis.  All types of sinusitis are rated under the general rating formula for sinusitis.  38 C.F.R. § 4.97. 

Under the general rating formula, a 30 percent rating is warranted where the veteran suffers three or more incapacitating episodes of sinusitis per year, requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes of sinusitis per year, characterized by headaches, pain, and purulent discharge or crusting.  Id., at, Diagnostic Code 6514.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or when there is near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.

The Veteran has a current 30 percent disability rating under Diagnostic Code 6522 for his service-connected allergic rhinitis.   Under Diagnostic Code 6522, a 30 percent evaluation is warranted with polyps, and a 10 percent evaluation is warranted without polyps, but with greater than 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 (2016).  

Initially, the Board recognizes that the issues of entitlement to a permanent and total evaluation and entitlement to a TDIU are being remanded as will be addressed below.  The Board finds however, that the Veteran's increased rating claims for the service connected-rhinitis and sinusitis disabilities are not inextricably intertwined with the issue of entitlement to a permanent and total evaluation or entitlement to a TDIU.  This is so because, as addressed below, the Veteran is in receipt of the maximum rating assignable for his sinusitis and allergic rhinitis disabilities and the claims for increased schedular ratings are denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Additionally, as addressed below, the Veteran already has a total disability rating of 100 percent for his service-connected disabilities and as a result the only issue that needs to be addressed for the Veteran's entitlement to a permanent and total evaluation claim is whether his service-connected disabilities are not considered to be permanent and total in nature.  Accordingly, any connection between the issues is too tenuous so as to find the issues inextricably intertwined.  As a result, the Board may proceed with a decision on the Veteran's increased ratings claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Veteran filed a claim for an increased rating in June 2014.

The Board notes that the Veteran's current 50 percent rating for his sinusitis disability is the maximum available under Diagnostic Code 6522 and his current 30 percent rating for his allergic rhinitis disability is the maximum available under Diagnostic Code 6522. 

Neither the Veteran nor his representative has identified any other rating criteria that would provide a higher rating or an additional rating.  The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2016) have been considered whether or not they were raised by the veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds no other applicable rating criteria that would provide a higher rating or an additional rating.

As will be addressed further below, the Board has considered whether there is any other schedular basis for granting the claims but has found none.

Accordingly, a 50 percent rating is clearly the maximum rating assignable for the Veteran's sinusitis and a 30 percent rating is clearly the maximum rating assignable for the Veteran's allergic rhinitis.  Increased schedular ratings are therefore not available. 

Under these circumstances, the disposition of these claims is based on the law, and not the facts of the case, and the claims for increased schedular ratings must be denied based on a lack of entitlement under the law.  See Sabonis, Id.

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected sinusitis and allergic rhinitis disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected sinusitis and allergic rhinitis disabilities.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


III.  Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).





Factual Background and Analysis

The Veteran contends that service connection is warranted for his sleep apnea as it was related to his service to include his service-connected sinusitis and allergic rhinitis.

An August 2009 VA treatment noted that the Veteran had severe sleep apnea.  The Veteran reported that he was treated for breathing problems during the day and nights while on active duty.  Unfortunately, the Veteran was never referred to a sleep study and the physician felt certain that the Veteran's sleep apnea had been present for many years and had gone unrecognized.  The physician indicated that the Veteran's sleep apnea should have been diagnosed in service.

In a December 2010 correspondence, the Veteran's private physician opined that it was likely that the Veteran's sleep apnea was related to service.

In a January 2012 correspondence, the Veteran's private physician opined that it was likely that the Veteran's sleep apnea was related to service.  The physician noted that the Veteran underwent sinus surgery for breathing while on active duty and that he had unrecognized apnea for many years.

The Veteran underwent a VA examination in July 2012.  The examiner noted that the Veteran was diagnosed with sleep apnea in 2009.  The examiner also noted that there were two incidents when the Veteran fell asleep on active duty.  The examiner opined that it was less likely than not that the Veteran's sleep apnea was related to his active service.  The examiner noted that the Veteran's service treatment records were negative for sleep apnea and there was a significant silent interval between his separation from his military and when he sought care for his apnea.

In an April 2016 treatment report, the Veteran's private physician opined that the Veteran's sleep apnea was irrefutably service-connected as he suffered from undiagnosed sleep apnea during his active duty time and suffered medical and administrative consequences secondary to the problem.

In a May 2016 opinion, a physician indicated that it was more likely than not that the Veteran's diagnosed severe obstructive sleep apnea was secondarily related to his service-connected sinusitis, allergic rhinitis and deviated septum.  There definitely existed an etiological, aggravated, or cause and effect relationship between his service-connected sinusitis, allergic rhinitis and deviated septum with his severe obstructive sleep apnea.

At the Veteran's June 2016 hearing, the Veteran's private doctor testified that the sinusitis and allergic rhinitis were direct contributors to the sleep apnea.

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for a sleep apnea disability is warranted.

As there is a current diagnosis of obstructive sleep apnea, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Having reviewed the record, the Board finds there is at least an approximate balance of evidence as to whether the Veteran has a current sleep apnea disability that is related to service.  

The Veteran's service treatment records demonstrate that he underwent sinus surgery for breathing problems.  Additionally, the Veteran reported two instances where he fell asleep while on active duty.

The Board notes that there are conflicting opinions as to whether the Veteran's current sleep apnea disability is related to his service.

A July 2012 VA examiner opined that it was less likely than not that the Veteran's sleep apnea was related to his active service as the Veteran's service treatment records were negative for sleep apnea and there was a significant silent interval between his separation from his military and when he sought care for his apnea.  However, multiple treatment records from multiple physicians provide a positive nexus for the Veteran's sleep apnea being related to service.  Notably, the Veteran's private physician opined that it was likely that the Veteran's sleep apnea was related to service as the Veteran underwent sinus surgery for breathing while on active duty and had unrecognized apnea for many years.  Additionally, in an August 2009 VA treatment note, a physician indicated that the Veteran's sleep apnea should have been diagnosed in service as he felt certain that the Veteran's sleep apnea had been present for many years and had gone unrecognized.  

As a result, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran had a current sleep apnea disability that was caused by his service.

The Board also notes that service connection is also warranted on a secondary basis as a May 2016 a physician indicated that it was more likely than not that the Veteran's diagnosed severe obstructive sleep apnea was secondarily related to his service-connected sinusitis, allergic rhinitis and deviated septum while the Veteran's private physician testified in June 2016 that sinusitis and allergic rhinitis were direct contributors to the sleep apnea.

Notably, there is no contrary medical evidence of record that indicates that the Veteran's sleep apnea disability was not caused or aggravated by his service-connected sinusitis and allergic rhinitis disabilities.  As a result, service connection is also warranted on a secondary basis.

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for a sleep apnea disability is granted.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal of entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine is dismissed.

Entitlement to a rating in excess of 50 percent for sinusitis is denied.

Entitlement to a rating in excess of 30 percent for allergic rhinitis is denied.

Entitlement to service connection for sleep apnea, to include as secondary to his service-connected sinusitis and allergic rhinitis disabilities, is granted.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the Veteran's claims of entitlement to a permanent and total evaluation (Dependents Educational Assistance) and entitlement to a TDIU.

Basic eligibility for certification of Dependents Educational Assistance (DEA) exists if the Veteran was discharged from service under conditions other than dishonorable, or died in service, and either (1) has a permanent total service-connected disability, or (2) a permanent total service-connected disability was in existence at the date of the veteran's death, or (3) died as a result of a service-connected disability, or, if a service member (4) is on active duty as a member of the Armed Forces and, for a period of more than 90 days, has been listed by VA as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in the line of duty by a foreign government or power.  38 C.F.R. § 3.807.

In this case, the Veteran has a total disability rating of 100 percent for his service-connected disabilities.  The issue that needs to be addressed is whether his service-connected disabilities are not considered to be permanent and total in nature. 

Generally, a total disability is considered to exist when there is present any impairment of mind or body, which renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a).  Total disability may or may not be permanent.  A total disability permanent in nature is one where impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340 (b).  The age of the disabled person may be considered in determining permanence.  38 C.F.R. § 3.340 (b).  Once permanence is established, a veteran need not undergo further VA examinations in order to retain a 100 percent disability rating for the permanent disability.  See 38 C.F.R. §§ 3.327 (b) (2) (iii). 

The Board is of the opinion that a new examination would be pertinent in determining whether the Veteran's service-connected disabilities are permanent and total in nature.

Regarding the Veteran's claim for a TDIU, as noted in the Introduction above, the Court has held that TDIU is encompassed in a claim for increased rating or the appeal of an initial rating when such is reasonably raised in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue of entitlement to TDIU should be adjudicated by the RO in light of the Court's decision in Rice.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded VA examination(s) to determine whether the Veteran is permanently and totally disabled due to his service-connected disabilities.  The claims folder should be made available to the examiner for review before the examination. 

The pertinent examiner(s) must give a full description of any limitation of activity imposed by each of the Veteran's service connected disabilities and express opinions as to functional impact on employment caused by the disability identified on examination.  Each examiner should render an opinion as to what effect the disabilities found have on the Veteran's ability to work, and state whether his disabling conditions are susceptible to improvement through appropriate treatment.  In particular, the effect of pain on employability should be discussed.  The factors upon which the opinions are based must be set forth.

The examiner(s) should address the following inquiries: 

(a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's service-connected disabilities results in an impairment of mind or body, which would render it impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. §3.340 (a). 

(b) If the answer to question (a) is in the affirmative, are the Veteran's service-connected disabilities permanent in nature.  That is, is the total impairment such that it is reasonably certain to continue throughout the life of the disabled person.  See 38 C.F.R. § 3.340 (b).  In addressing this inquiry, the examiner is advised that the age of the disabled person may be considered in determining permanence.  See 38 C.F.R. §3.340 (b).

3.  Thereafter, readjudicate the issues on appeal, to include entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


